            Case 1:19-cr-00438-RDB Document 78 Filed 11/04/20 Page 1 of 8



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA,                  *
                                           *
                                           *
v.                                         *       Crim. No. RDB-19-0438
                                           *
JAMIE CLEMONS,                             *
                                           *
        Defendant.                         *
                                           *
                                           *
*       *       *      *     *      *      *       *      *      *       *      *      *

                              MEMORANDUM OPINION

        Before this Court is Defendant Jamie Clemons’ Motion to Dismiss Because of Denial

of a Fair and Speedy Trial (ECF No. 72). The Defendant has been charged with Malicious

Destruction of Real Property by Fire, in violation of 18 U.S.C. §§ 844(i), 2, and Possession of

an Unregistered Firearm/Destructive Device, in violation of 26 U.S.C. §§ 5842, 5861(d),

5871. (Superseding Indict., ECF No. 28.) The Defendant asks this Court to dismiss the

indictment and charges contained therein due to the delays in his trial caused by the global

pandemic and the precautions this Court must take in order to safely conduct a trial in these

unprecedented times. The Defendant argues that he has been denied his right to a speedy

trial and that the altered courtroom and courtroom procedures deny him his right to a fair

trial. For the reasons set forth at the Pretrial Motions Hearing on November 3, 2020, and

the reasons set forth below, this Court DENIES the Defendant’s Motion to Dismiss (ECF

No. 72).

     A. Speedy Trial



                                               1
         Case 1:19-cr-00438-RDB Document 78 Filed 11/04/20 Page 2 of 8



       The Defendant claims that he has been denied his right to a speedy trial. There is no

basis for this claim. The Defendant made his initial appearance on the charges contained in

the Indictment on September 12, 2019. (ECF No. 5.)            A scheduling conference was

conducted on October 31, 2019, and a jury trial was set to commence on April 6, 2020.

(ECF No. 15.) Following the conference, the Government moved to toll the speedy trial

from September 12, 2019 through the conclusion of the trial in April 2020. (ECF No. 16.)

On March 11, 2020, the Defendant retained a second attorney, and a conference call with

the Court was conducted. At the Defendant’s own request, the trial was continued from

April 6, 2020, to July 13, 2020. (ECF No. 37.) This Court granted the jointly requested

Order, tolling the speedy trial act through the conclusion of the trial in July 2020. (ECF No.

40.)

       On June 4, 2020, the Government moved to toll the speedy trial clock and continue

the trial due to the COVID-19 global pandemic. (ECF No. 64, 64-1.) The Defendant did

object to this delay, however, this Court granted the Government’s motion and tolled the

speedy trial clock from September 11, 2019 through November 30, 2020. (ECF No. 65.) As

this Court’s order explains, Chief Judge Bredar of this Court issued Standing Order 2020-11,

which suspended jury trials through July 31, 2020 due to the conditions presented by the

COVID-19 pandemic. See Standing Order No. 2020-11, In re Standing Orders, Misc. No. 00-

308 (May 22, 2020). This Standing Order provided that the time period for continuance

implemented by the Order would be excluded under the Speedy Trial Act, based on the

Chief Judge’s finding that the ends of justice served by ordering the continuance outweighed

the best interest of the public and any defendant’s right to a speedy trial. (ECF No. 65.)


                                              2
         Case 1:19-cr-00438-RDB Document 78 Filed 11/04/20 Page 3 of 8



The Defendant’s objection to the delay in hearing his trial raises no new issues. The

Defendant has not been denied his right to a speedy trial.

   B. Fair Trial

       The Defendant claims that the altered courtroom and courtroom procedures deny

him his right to a fair trial. (ECF No. 72.) First, the Defendant argues that his counsel will

not be able to properly examine and cross-examine witnesses, he cannot confront witnesses

face to face, and his counsel will be unable to effectively converse with their client due to the

alterations in the courtroom and the requirement that all courtroom participants wear masks

during the proceedings. (Id.) Second, the Defendant argues that the alterations to the

courtroom are a constant reminder of medical dangers, which are presented not only to

counsel, the defendant and court personnel, but also to jurors, who will be tasked with

considering and evaluating witness testimony and evidence. (Id.) The Defendant claims that

these concerns will prevents the jurors from giving their full attention and consideration to

the witness testimony and evidence, as well as prevent the parties from operating at their full

capacity. (Id.) For the following reasons, the Defendant’s concerns are without merit.

       The Court is responsible for the safety of everyone in the courtroom, just as the

Chief Judge is responsible for ensuring the well-being all individuals in courthouse. With the

health and safety of the public in mind, the Chief Judge issued Standing Order 2020-10,

requiring all persons seeking entry to the United States Courthouse in Baltimore must wear a

face covering or mask. See Third Amended Standing Order No. 2020-10, In re Use of Face

Coverings and Masks, Misc. No. 00-308 (Sept. 4, 2020). In doing so, he followed guidance

from the Centers for Disease Control and Prevention (“CDC”) and other public health


                                               3
         Case 1:19-cr-00438-RDB Document 78 Filed 11/04/20 Page 4 of 8



authorities that the use of face coverings and masks in public settings reduces the spread of

COVID-19. CDC guidelines make clear that everyone should wear a mask in public while

keeping at least six feet away from others in order to curb the spread of COVID-19. See

CDC, Coronavirus Disease 2019 (COVID-19)—How to Protect Yourself & Others (2020),

https://www.cdc.gov/mmwr/volumes/69/wr/mm6940e3.htm.

       Wearing masks mitigates for all trial participants the risk of transmission of a potentially

deadly or disabling virus, while leaving the Defendant’s ability to examine witnesses and

confront his accusers intact.    A defendant’s right to confront witnesses under the Sixth

Amendment’s Confrontation Clause may be satisfied without traditional face-to-face

confrontation at trial where (1) “denial of such confrontation is necessary to further an

important public policy, and (2) “the reliability of the testimony is otherwise assured.” Maryland

v. Craig, 497 U.S. 836, 850 (1990) (citations omitted). The first prong of the test provided of

Craig is clearly satisfied. The mask requirement, which denies the Defendant the ability to

observe a witness’ nose and mouth movement during confrontation, “is necessary to further an

important public policy: ensuring the safety of everyone in the courtroom in the midst of a

unique global pandemic.” United States v. Crittenden, No. 4:20-CR-7(CDL), 2020 WL 491773, at

*6 (M.D. Ga. Aug. 21, 2020). Whether testimony is considered reliable under the second prong

of the test requires the analysis of the four elements of confrontation: physical presence of the

witness, testimony under oath, cross-examination, and observation of demeanor by the trier of

fact. Craig, 497 U.S. at 846. In the case of a witness testifying wearing a mask, the first three

elements are clearly present. The witness will be physically present in the courtroom, will testify

under oath, and may be cross-examined. “The only element that the mask protocol might




                                                4
         Case 1:19-cr-00438-RDB Document 78 Filed 11/04/20 Page 5 of 8



interfere with is the fourth: observation of demeanor.” United States v. James, No. PCT-DLR-19-

08019, 2020 WL 6081501, at *2 (D. Ariz. Oct. 15, 2020).

       Following the courts in James, 2020 WL 6081501, and Crittenden, 2020 WL 491773,

this Court concludes that the mask requirement does not significantly obstruct the ability to

observe demeanor. A mask will obfuscate two witness traits: movement of the nose and

mouth, but as the Crittenden court held and the James court followed, being able to see a

witness’s nose and mouth is not essential to testing the reliability of testimony. James, 2020

WL 6081501, at * 2 (citing Crittenden, 2020 WL 491773, at *7).           The Crittenden court

explained:

       Demeanor includes the language of the entire body [and] jurors will still be
       able to observe most facts of the witnesses’ demeanor. They can observe the
       witness from head to toe. They will be able to see how the witnesses move
       when they answer a question; how the witnesses hesitate; how fast the
       witnesses speak. They will be able to see the witnesses blink or roll their eyes,
       make furtive glances, and tilt their heads. The Confrontation Clause does not
       guarantee the right to see the witness’s lips move or nose sniff, any more than
       it requires the jurors to subject the back of a witness’s neck to a magnifying
       glass to see if the hair raised during particularly probative questioning.

Crittenden, 2020 WL 4917733, at *7. “Because the covering of the nose and mouth does not

significantly hinder observation of demeanor, allowing witnesses to testify while wearing masks

does not materially diminish the reliability of the witnesses’ testimony.”    James, 2020 WL

6081501, at *2. The mask requirement does not violate the Defendant’s rights under the

Sixth Amendment, nor prevents Counsel from effectively examining witnesses. For the

same reasons, the masks will not prevent the Defendant’s Counsel from conversing with him

throughout the trial.




                                              5
         Case 1:19-cr-00438-RDB Document 78 Filed 11/04/20 Page 6 of 8



       With respect to the Defendant’s argument that due to the threat of the virus jurors

will not be able to give their full attention to the trial and their tasks as jurors, this Court

finds that the procedures set by Chief Judge Bredar will adequately protect against such

concerns. In Standing Order 2020-19, the Chief Judge implemented certain modifications to

its juror selection and summonsing process in order to minimize the unusual danger,

hardship, and inconvenience posed by the COVID-19 pandemic. See Standing Order 2020-

19, In re Modifications to Jury Summons Procedures, Misc. No. 00-308 (Oct. 22, 2020). The

Court’s official website now displays a video message from the Chief Judge regarding juror

safety, summarizing the precautions the Court has taken to minimize the risks posed by the

pandemic to prospective jurors and affirming the importance of jury service. See A Message

from   Chief   Judge   James   K.   Bredar    Regarding   Juror   Safety   (Aug.   18,   2020),

https://www.mdd.uscourts.gov/news/juror-safety. The Standing Order provides that in

addition to summons materials, which the Clerk typically issues, the summons packet

delivered to prospective jurors will include a link to this message, as well as a Juror

Questionnaire. See Standing Order 2020-19. Pursuant to the Clerk’s discretionary authority

under Section XVI of the Jury Selection Plan, the Clerk shall grant a deferral of service to

any prospective juror who demonstrates that service would cause undue hardship or extreme

inconvenience, as well as to those who request a onetime deferral of service and report in

the Juror Questionnaire that (1) he or she has an underlying medical condition or

circumstances that puts him or her at higher risk of developing serious health complications

from COVID-19, or (2) lives or provides direct care to a person meeting such description.

Id. The Clerk’s Office shall, prior to the commencement of service, contact prospective


                                               6
         Case 1:19-cr-00438-RDB Document 78 Filed 11/04/20 Page 7 of 8



jurors who are granted a deferral to inquire regarding their health status and any potential

COVID-19 exposure. Id. If the Clerk determines that a prospective juror has been exposed

to COVID-19, rendering their service unsafe and likely to disrupt proceedings, the Clerk

shall temporarily excuse the prospective juror from service. Id. The Clerk’s Office is also

permitted to conduct additional in-person screening for symptoms of COVID-19 on the day

the prospective jurors’ service commences. Id.

       The procedures put in place by the Chief Judge will ensure that the jurors seated will be

well-informed of the safety precautions put in place by the Court; those individuals with the

most significant concerns related to the virus are not among the prospective jurors; and the

jurors in the courtroom do not present a serious threat to the health and safety of all present at

the proceedings. These measures will prevent jurors from being distracted from their duties and

should also provide comfort to the Parties that they too are being adequately protected by the

Court’s procedures. Counsel, as always, will monitor jury behavior throughout the duration of

the trial, and any concerns regarding juror behavior or attention must be brought to this Court’s

attention. Additionally, during the course of the trial, the Court will give customary instructions

to the jurors to address attentiveness. The Defendant’s concerns regarding juror attention are

adequately addressed by these precautions and procedures.

                                        CONCLUSION

       The COVID-19 pandemic presents many challenges for conducting a jury trial that

protects the Constitutional rights of a defendant and the health and safety of trial participants

and spectators. To accommodate the Defendant’s right to a speedy trial, while also protecting

those who will be present for the trial, the Court has modified traditional trial protocols

consistent with the professional scientific guidance from the CDC. For the reasons explained in

                                                7
         Case 1:19-cr-00438-RDB Document 78 Filed 11/04/20 Page 8 of 8



today’s order, the Court has concluded that these modifications do not infringe upon the

Defendant’s constitutional right to a speedy and fair trial. According, the Defendant’s Motion

to Dismiss Because of Denial of a Fair and Speedy Trial (ECF No. 72) is DENIED.



A separate Order follows.




       Dated: November 4, 2020                           ________/s/______________
                                                         Richard D. Bennett
                                                         United States District Judge




                                              8
